  Case 16-14863        Doc 59     Filed 03/17/21 Entered 03/17/21 10:44:40           Desc Main
                                    Document     Page 1 of 3


1124.6736E/CMR

                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                )
                                      )       No. 16-14863
TANVEER KHAN,                         )
                                      )       Honorable Judge Janet S. Baer
                 Debtor.              )       Chapter: 13

                                      NOTICE OF FILING


TO:      -Glenn B. Stearns, Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 – Via
         electronic notice through ECF notification
         -Patrick S. Layng, U.S. Trustee, Office of the U.S. Trustee, Region 11, 219 South Dearborn
         Street, Room 873, Chicago, IL 60604 – Via electronic notice through ECF notification
         -Steven C. Lindberg, Attorney for Creditor Motorola Employees Credit Union, Anselmo
         Lindberg Oliver LLC, 1771 W. Diehl Road, Suite 120, Naperville, IL 60563 – Via
         electronic notice through ECF notification
         -Capital One Auto Finance, Creditor, P.O. Box 201347, Arlington, TX 76006 – Via
         Regular U.S. Mail
         -Capital One Auto Finance c/o AIS Portfolio Services, LP, Creditor, P.O. Box 4360,
         Houston, TX 77210 – Via Regular U.S. Mail
         -Capital One Auto Finance c/o AIS Portfolio Services, LP f/k/a AIS Data Services d/b/a
         Ascension Capital Group, Creditor, 4515 N. Santa Fe Avenue, Department APS,
         Oklahoma City, OK 73118 – Via Regular U.S. Mail
         -Muhammed O. Badwan, Attorney for Debtor, Sulaiman Law Group, Ltd., 2500 S.
         Highland Avenue, Suite 200, Lombard, IL 60148 – Via electronic notice through ECF
         notification
         -Tanveer Khan, Debtor, 2321 Loop Road, Algonquin, IL 60102 – Via Regular U.S. Mail

YOU ARE HEREBY NOTIFIED that on the 17th day of March 2021, we electronically filed with
the Clerk of Court of the United States Bankruptcy Court of the Northern District of Illinois,
Eastern Division, Notice of Withdrawal regarding attorney for Creditor, Andigo Credit Union
f/k/a Motorola Employees Credit Union, a copy of which is attached hereto.


                                      By:     _________________________________
                                              Christine M. Ryan, Attorney for Creditor
                                              Andigo Credit Union f/k/a Motorola Employees
                                              Credit Union
   Case 16-14863       Doc 59     Filed 03/17/21 Entered 03/17/21 10:44:40           Desc Main
                                    Document     Page 2 of 3



                                 CERTIFICATE OF SERVICE

I hereby certify that on March 17, 2021, I sent the foregoing to be filed with the Clerk of the Court
using the CM/ECF system which will send notification of such filing to the parties of record named
above. I further certify that I have mailed by United States Postal Service, Regular Mail, the
documents to the following non-CM/ECF participants, as listed above.

                                       _________________________
                                       Christine M. Ryan (#6276787)
                                       Attorney for Creditor Andigo Credit Union f/k/a Motorola
                                       Employees Credit Union
                                       Esp Kreuzer Cores LLP
                                       400 S. County Farm Road, Suite 200
                                       Wheaton, IL 60187
                                       630/871-1002
                                       630/871-0224 fax
                                       cryan@ekclawfirm.com
  Case 16-14863        Doc 59   Filed 03/17/21 Entered 03/17/21 10:44:40       Desc Main
                                  Document     Page 3 of 3


1124.6736E/CMR

                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                              )
                                    )     No. 16-14863
TANVEER KHAN,                       )
                                    )     Chapter 13
                 Debtor.            )



                                NOTICE OF WITHDRAWAL

NOW COMES attorneys Esp Kreuzer Cores LLP on behalf of Creditor Andigo Credit Union f/k/a

Motorola Employees Credit Union, and requests that this Honorable Court withdraw the

appearance of Esp Kreuzer Cores LLP as attorney of record for Creditor Andigo Credit Union

f/k/a Motorola Employees Credit Union as assigned on September 29, 2016 and January 20, 2017.


Dated: March 17, 2021



                                                  Respectfully submitted,


                                                  _____________________________
                                                  Christine M. Ryan
                                                  ESP KREUZER CORES LLP
                                                  Attorney for Creditor, Andigo Credit Union
                                                  f/k/a Motorola Employees Credit Union
                                                  400 S. County Farm Road, Suite 200
                                                  Wheaton, IL 60187
                                                  630/871-1002
                                                  630/871-0224 fax
                                                  cryan@ekclawfirm.com
                                                  ARDC # 6276787
